DETAILED ACTION
	This office action is in response to the communication received on April 01, 2021. Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17, and 19-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 17, and 19-23 are allowed.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 10, and 19 such as “receiving a setting by a user on information content of display information for displaying on a display interface between a first time of sending a search request to a cloud server and a second time of receiving a search result from the cloud server for the search request” and “before the cloud server returns a search processing result associated with a search processing, displaying one piece of the subscribed display information to the user on the display interface” in combination with “before entire content of the piece of the subscribed display information is completely displayed, receiving the search processing result from the cloud server, in response to receiving the search processing 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
May 21, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164